          Case 2:18-cv-04712-MTL Document 27 Filed 06/08/20 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Maribel Vargas,                               No. CV-18-04712-PHX-MTL
10                    Plaintiff,                       ORDER
11       v.
12       Commissioner of Social Security
         Administration,
13
                      Defendant.
14
15            The matter before the Court is Plaintiff Maribel Vargas’s Motion for Award of
16   Attorney Fees as Authorized by the Equal Access to Justice Act (“EAJA”). (Doc. 23.) For

17   the following reasons, the Court grants Plaintiff’s Motion and awards $7,416.92 in
18   attorney’s fees.

19   I.       BACKGROUND

20            On December 6, 2019, the Court reversed the January 12, 2018 decision of the
21   Administrative Law Judge (“ALJ”) and remanded the matter for further consideration of
22   Plaintiff’s Application for Disability Insurance Benefits. (Doc. 21.) Judgment was entered

23   on that same day. (Doc. 22.) On March 4, 2020, Plaintiff filed a Motion for Award of

24   Attorney Fees pursuant to the EAJA and Memorandum in support thereof. (Docs. 23, 24.)

25   Plaintiff’s counsel seeks attorney’s fees in the amount of $7,416.92.1 Defendant

26   Commissioner of Social Security Administration (the “Commissioner”) opposes the
27
     1
      Plaintiff’s motion initially sought $6,903.79 in attorney’s fees. (Doc. 23 at 2.) Plaintiff
28   amended the amount sought to $7,416.92 in the reply in support of the motion based on
     additional hours spent to complete the pending briefing. (Doc. 26 at 8.)
         Case 2:18-cv-04712-MTL Document 27 Filed 06/08/20 Page 2 of 5



 1   granting of fees, and, should the Court grant Plaintiff’s motion, the amount requested.
 2   (Doc. 25.)
 3   II.     LEGAL STANDARD
 4           In any action brought by or against the United States, except one sounding in tort,
 5   the EAJA provides that “a court shall award to a prevailing party other than the United
 6   States fees and other expenses . . . unless the court finds that the position of the United
 7   States was substantially justified or that special circumstances make an award unjust.” 28
 8   U.S.C. § 2412(d)(1)(A); Tobeler v. Colvin, 749 F.3d 830, 832 (9th Cir. 2014). For purposes
 9   of the EAJA, the position of the United States refers to “both the government’s litigation
10   position and the underlying agency action giving rise to the civil action.” Meier v. Colvin,
11   727 F.3d 867, 870 (9th Cir. 2013). Under the EAJA, a court “shall” grant attorney’s fees
12   “to a prevailing plaintiff unless the government meets its burden to demonstrate that both
13   its litigation position and the agency decision on review were substantially justified.”
14   Campbell v. Astrue, 736 F.3d 867, 868 (9th Cir. 2013) (internal quotation marks and
15   citations omitted).
16           To meet the substantial justification standard, the government’s position must have
17   been “justified in substance or in the main—that is, justified to a degree that could satisfy
18   a reasonable person.” Pierce v. Underwood, 487 U.S. 552, 565 (1988) (internal quotation
19   marks omitted). In determining whether the government’s position was substantially
20   justified, a court may “properly look to decisions of the ALJ.” Meier, 727 F.3d at 872.2
21   Furthermore, the nature and scope of the ALJ’s legal errors are material in determining
22   whether the Commissioner’s decision to defend them was substantially justified. Flores v.
23   Shalala, 49 F.3d 562, 570 (9th Cir. 1995). A decision to defend an ALJ’s fundamental
24   procedural errors cannot be said to be substantially justified. See Shafer v. Astrue, 518 F.3d
25   1067, 1071-72 (9th Cir. 2008). Lastly, “[i]t is the government’s burden to show that its
26   2
       The Ninth Circuit reasoned that examining the government’s conduct as adjudicator is
     proper because the typical complaint in a social security case often “alleges procedural and
27   substantive errors by the ALJ.” Meier, 727 F.3d at 870. Moreover, the ALJ’s decision
     usually serves as the final decision on a determination of disability benefits and therefore
28   “constitutes not only an adjudication but also the Commissioner’s final decision denying
     benefits.” Id. at 871.

                                                 -2-
       Case 2:18-cv-04712-MTL Document 27 Filed 06/08/20 Page 3 of 5



 1   position was substantially justified.” Meier, 727 F.3d. at 870.
 2   III.   ANALYSIS
 3          Plaintiff Maribel Vargas is a prevailing party for purposes of the EAJA because she
 4   obtained an order from the Court remanding the case to the Commissioner. See Shalala v.
 5   Schaefer, 509 U.S. 292, 300-01 (1993).
 6          The underlying agency action in the present matter, the ALJ decision, was not
 7   substantially justified. The Court based its remand order upon numerous deficiencies in the
 8   ALJ’s decision. Thus, for EAJA purposes, the ALJ decision serves as the issue upon which
 9   the Court ordered the remand. The Court remanded the case partly because the ALJ’s
10   proffered reasons for rejecting Plaintiff’s symptom testimony failed to meet the requisite
11   legal standards. (Doc. 21.) The ALJ’s description of Plaintiff’s testimony as “inconsistent”
12   with the medical record was more properly characterized by the Court as a “lack of medical
13   evidence.” (Id. at 5) (emphasis in original). The Court explained that although this finding
14   was supported by substantial evidence, it was not a clear and convincing reason for
15   rejecting Plaintiff’s symptom testimony. (Id. at 7.) Similarly, the Court concluded that the
16   ALJ’s determination that Plaintiff’s conservative treatment plan precluded the introduction
17   of her testimony was unsupported by substantial evidence. (Id. at 8.) These errors are
18   fundamental. See Shafer 518 F.3d at 1072 (explaining that a failure to provide clear and
19   convincing reasons amounts to fundamental procedural error). The ALJ also erred in the
20   residual functioning capacity (“RFC”) determination by resorting to boilerplate language.
21   (Id. at 9.) The Court also could not identify how the ALJ arrived at the conclusion that
22   Plaintiff could perform limited sedentary work. (Id. at 10.)
23          The Court finds Defendant’s arguments to be unpersuasive. The Commissioner
24   defends the ALJ’s decision by relitigating an issue which the Court has already decided—
25   namely, that the ALJ’s decision contains fundamental legal error. The ALJ repeatedly
26   failed to base conclusions on the requisite legal standards. As a result, the underlying
27   agency action, and, in turn, the position of the United States, was not substantially justified.
28   See Sampson v. Chater, 103 F.3d 918, 922 (9th Cir. 1996) (quoting Flores, 49 F.3d at 570)


                                                  -3-
       Case 2:18-cv-04712-MTL Document 27 Filed 06/08/20 Page 4 of 5



 1   (“It is difficult to imagine any circumstance in which the government’s decision to defend
 2   its actions in court would be substantially justified, but the underlying administrative
 3   decision would not.”).
 4           A finding that an underlying agency action lacks substantial justification eliminates
 5   the need to inquire into whether the government’s litigation position (i.e., the decision to
 6   defend the ALJ determination) was substantially justified. To meet its burden, “the
 7   government must establish that it was substantially justified on the whole, considering,
 8   first, the underlying conduct of the ALJ[.]” Gutierrez v. Barnhart, 274 F.3d 1255, 1259
 9   (9th Cir. 2001). Here, the Commissioner failed to meet its burden to show that the ALJ’s
10   decision was substantially justified. Therefore, the Court need not reach the issue of the
11   government’s litigation position. See e.g., Meier, 727 F.3d at 872 (“Because the
12   government’s underlying position was not substantially justified, we need not address
13   whether the government’s litigation position was justified.”); Shafer, 518 F.3d at 1071
14   (stating that the “government’s position must be substantially justified at each stage of the
15   proceedings”) (internal citations omitted).
16   IV.     CONCLUSION
17           The Commissioner has failed to show that the underlying agency action was
18   substantially justified or that any special circumstances would make an award unjust.
19   Consequently, the Court finds that a fee award under the EAJA is proper. Plaintiff, through
20   counsel, seeks $7,416.92 in attorney’s fees. (Doc. 26.) The Court has reviewed the Attorney
21   Itemization of Services attached to Plaintiff’s motion (Doc. 24-2) and finds that the time
22   expended and amounts charged are reasonable for this case. Accordingly,
23           IT IS ORDERED granting Plaintiff’s Motion for Award of Attorney Fees as
24   Authorized by the EAJA (Doc. 23).
25           IT IS FURTHER ORDERED that Plaintiff is awarded $7,416.92 in attorney’s
26   fees.
27           IT IS FINALLY ORDERED that if the Commissioner determines that Plaintiff
28   does not owe a debt that is subject to offset under the Treasury Offset Program, and agrees


                                                   -4-
       Case 2:18-cv-04712-MTL Document 27 Filed 06/08/20 Page 5 of 5



 1   to waive the requirements of the Anti–Assignment Act (31 U.S.C. § 3727(b)), the fees will
 2   be made payable to Plaintiff’s attorney. However, if there is a debt owed under the Treasury
 3   Offset Program, the remaining EAJA fees after offset will be paid by check made out to
 4   Plaintiff but delivered to Plaintiff’s attorney. See Astrue v. Ratliff, 560 U.S. 586, 589
 5   (2010).
 6          Dated this 8th day of June, 2020.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -5-
